Name: Commission Regulation (EC) No 795/97 of 30 April 1997 derogating from Commission Regulation (EC) No 1223/94 laying down special detailed rules for the application of the system of advance-fixing certificates for certain agricultural products exported in the form of goods not covered by Annex II to the Treaty, and derogating from Commission Regulation (EEC) No 3665/87 laying down common detailed rules for the application of the system of export refunds on agricultural products
 Type: Regulation
 Subject Matter: trade policy;  agricultural activity;  tariff policy;  plant product
 Date Published: nan

 1 . 5 . 97 | EN Official Journal of the European Communities No L 114/33 COMMISSION REGULATION (EC) No 795/97 of 30 April 1997 derogating from Commission Regulation (EC) No 1223/94 laying down special detailed rules for the application of the system of advance-fixing certificates for certain agricultural products exported in the form of goods not covered by Annex II to the Treaty, and derogating from Commission Regulation (EEC) No 3665/87 laying down common detailed rules for the application of the system of export refunds on agricultural products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Whereas provisions should be made that application of the system for prefinancing should not lead, taking account of the current situation on maize (corn) market, to an extension of the validity of the rate applied on the day of acceptance of the declaration of payment for exports of maize (corn) in the form of goods not covered by Annex II to the Treaty; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals , Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by Commission Regulation (EC) No 923/96 (2), and in particular Articles 13 ( 1 ), the third subparagraph of 13 (8) and 23 thereof, HAS ADOPTED THIS REGULATION: Whereas Article 4 of Commission Regulation (EC) No 1223/94 of 30 May 1994 laying down special detailed rules for the application of the system of advance-fixing certificates for certain agricultural products exported in the form of goods not covered by Annex II to the Treaty f), as last amended by Regulation (EC) No 2340/96 (4), specifies the period of validity of advance ­ fixing certificates for refunds; Article 1 1 . By derogation from Article 4 ( 1 ) of Regulation (EC) No 1223 /94, the duration of validity of certificates de ­ livered between the date of entry into force of this Regu ­ lation and 30 June 1997 of advanced fixing of refunds for maize (corn) exported in the form of goods not covered by Annex II to the Treaty, is limited to 30 June 1997. 2 . The provisions in the last subparagraph of Article 27 (5) of Regulation (EEC) No 3665/87 shall not apply to the certificates referred to in the previous paragraph . 3 . In any case , the export declaration must be accepted by 30 June 1997 at the latest . Whereas the situation on the common wheat and maize (corn) markets makes it necessary to adjust the period of validity of advance-fixing certificates for maize (corn) exported in the form of goods not covered by Annex II to the Treaty in order to prevent applications for advance fixing of refunds for speculative purposes; Whereas provision should be made that application of the system of prefinancing of export refunds for maize (corn) exported in the form of goods not covered by Annex II , pursuant to Commission Regulation (EEC) No 3665/87 laying down common detailed rules for the application of the system of export refunds on agricultural products f), as last amended by Regulation (EC) No 495/97 (6), should not, because of the current situation on the maize (corn) market, lead to an extension of the period of validity of advance-fixing certificates for maize (corn) exported in the form of goods not covered by Annex II to the Treaty; Article 2 By derogation from Article 27 (5) of Regulation (EEC) No 3665/87 the acceptance of a declaration of payment cannot take place, in cases where an export refund advance fixing certificate is not presented, unless a de ­ claration of exportation of the goods is accepted by 30 June 1997 at the latest . Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. ') OJ No L 181 , 1 . 7 . 1992, p. 2 . 2) OJ No L 126, 24. 5 . 1996, p. 37 . -1 ) OJ No L 136, 31 . 5 . 1994, p. 33 . 4) OJ No L 318 , 7. 12. 1996, p. 9 . 5) OJ No L 351 , 14. 12 . 1987, p. 1 . «) OJ No L 77, 19 . 3 . 1997, p. 12 . No L 114/34 [ EN I Official Journal of the European Communities 1 . 5 . 97 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 April 1997. For the Commission Martin BANGEMANN Member of the Commission